Exhibit 16.1 2451 N. McMullen Booth Road S ui te.308 Clearwater, FL 33759 Toll fee: 855.334.0934 Fax: 800.581.1908 October 28, 2014 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N.W. Washington, DC 20549 Re: Bulova Technologies Group, Inc. Commission file Number 000-9358 Dear Sirs: We have read the statements included in the Form 8-K dated October 28, 2014 and are in agreement with the statements made by registrant. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ DKM Certified Public Accountants DKM Certified Public Accountants PCAOB Registered AICPA Member
